887 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SOVRAN BANK/CENTRAL SOUTH, Administrator of the Estate ofEric N. Ericson, Plaintiff-Appellant,v.ERIC ERICSON & ASSOCIATES, INC., Janice W. Wendell;  Gary R.Haynes;  Thomas F. Jones, Defendants-Appellees.
No. 89-6100.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1989.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

2
The plaintiff has appealed from an order of July 20, 1989, which granted a motion to dismiss six counts of the complaint with respect to 5,476 shares of stock.  The same order left pending several counts of the complaint with respect to a separate block of 2,960 shares.  On September 8, 1989, this court entered an order to show cause why this appeal should not be dismissed for lack of jurisdiction.  The plaintiff has timely responded to that order.


3
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Fed.R.Civ.P. 54(b), an order disposing of fewer than all parties or claims in an action ins nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  There is no such certification in the district court's order.  The plaintiff responds that its motion for partial reconsideration of the July 20 order was denied because it was not filed within ten days "of the entry of judgment ..." (emphasis added), and argues that the emphasized language is tantamount to a determination under Fed.R.Civ.P. 54(b) that the order was a final judgment.  Although the plaintiff has alleged grounds for an interlocutory appeal in its response, in the absence of the district court's specific findings under either Fed.R.Civ.P. 54(b) or 28 U.S.C. Sec. 1292(b), we will not consider such an interlocutory appeal.    See, e.g., Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986) (Rule 54(b));  Cardwell v. Chesapeake & Ohio Ry., 504 F.2d 44, 446 (6th Cir.1974) (Sec. 1292(b)).


4
It is therefore ORDERED that the appeal is dismissed sua sponte for lack of jurisdiction.  Local Rule 9(b)(1).



*
 The Honorable William O. Bertelsman, United States District Judge for the Eastern District of Kentucky, sitting by designation